PER CURIAM.
Plaintiff sold certain goods to the defendant through a salesman named Samuel. Samuel apparently was authorized to collect payment. Both Samuel and the defendant’s manager testify that all the goods were paid for. No direct contradiction of their testimony was given. The record of the plaintiff’s testimony is quite unintelligible, and in its present state fails to disclose any reasonable ground for the complete disregard for the testimony produced by_ the defendant. Under these circumstances it seems to us that judgment should be reversed, and a new trial granted, with costs to appellant to abide the event.